Exhibit 4.1 GRAY TELEVISION, INC. AND EACH OF THE GUARANTORS PARTY HERETO INDENTURE Dated as of [ ], 20[] [ ] Trustee Table of Contents Page Article 1 DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.01 Definitions 1 Section 1.02 Other Definitions 6 Section 1.03 Incorporation by Reference of Trust Indenture Act 6 Section 1.04 Rules of Construction 6 Article 2 SECURITIES Section 2.01 Form and Dating 7 Section 2.02 Amount Unlimited; Issuable in Series 7 Section 2.03 Execution of Securities and Guarantees 11 Section 2.04 Authentication and Delivery of Securities 11 Section 2.05 Registrar and Paying Agent 12 Section 2.06 Paying Agent to Hold Money in Trust 13 Section 2.07 Holder Lists 13 Section 2.08 Denomination and Date of Securities; Payments of Interest 13 Section 2.09 Transfer and Exchange 15 Section 2.10 Replacement Securities 17 Section 2.11 Outstanding Securities 18 Section 2.12 Treasury Securities 18 Section 2.13 Temporary Securities 19 Section 2.14 Cancellation 19 Section 2.15 CUSIP Numbers 19 Section 2.16 Book-Entry Provisions for Global Security 20 Section 2.17 Form of Conversion Notice 20 Article 3 REDEMPTION AND PREPAYMENT Section 3.01 Applicability of Article 21 Section 3.02 Election To Redeem; Notice to Trustee 21 Section 3.03 Notices to Trustee 21 Section 3.04 Selection of Securities to Be Redeemed or Purchased 21 Section 3.05 Notice of Redemption 22 Section 3.06 Effect of Notice of Redemption 23 Section 3.07 Deposit of Redemption or Purchase Price 23 Section 3.08 Securities Redeemed or Purchased in Part 24 Section 3.09 Exclusion of Certain Securities from Eligibility for Selection for Redemption 24 Article 4 COVENANTS Section 4.01 Payment of Securities 24 -i- Table of Contents (continued) Page Section 4.02 Maintenance of Office or Agency 24 Section 4.03 Reports 25 Section 4.04 Compliance Certificate 25 Section 4.05 Appointment to Fill a Vacancy in Office of Trustee 26 Section 4.06 Paying Agents 26 Section 4.07 Calculation of Original Issue Discount and Other Amounts 27 Article 5 SUCCESSORS Section 5.01 Merger, Consolidation or Sale of Assets 27 Section 5.02 Successor Corporation Substituted 28 Article 6 DEFAULTS AND REMEDIES Section 6.01 Events of Default 29 Section 6.02 Acceleration 30 Section 6.03 Other Remedies 30 Section 6.04 Waiver of Past Defaults 31 Section 6.05 Control by Majority 31 Section 6.06 Limitation on Suits 31 Section 6.07 Rights of Holders to Receive Payment 32 Section 6.08 Collection Suit by Trustee 32 Section 6.09 Trustee May File Proofs of Claim 32 Section 6.10 Priorities 33 Section 6.11 Undertaking for Costs 33 Article 7 TRUSTEE Section 7.01 Duties of Trustee 34 Section 7.02 Rights of Trustee 35 Section 7.03 Individual Rights of Trustee 35 Section 7.04 Trustee’s Disclaimer 36 Section 7.05 Notice of Defaults 36 Section 7.06 Reports by Trustee to Holders of the Securities 36 Section 7.07 Compensation and Indemnity 36 Section 7.08 Replacement of Trustee 37 Section 7.09 Successor Trustee by Merger, etc 38 Section 7.10 Eligibility; Disqualification 39 Section 7.11 Preferential Collection of Claims Against Company 39 Article 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance 39 Section 8.02 Legal Defeasance and Discharge 39 -ii- Table of Contents (continued) Page Section 8.03 Covenant Defeasance 40 Section 8.04 Conditions to Legal or Covenant Defeasance 41 Section 8.05 Deposited Money and Government Securities to be Held in Trust; Other Miscellaneous Provisions 42 Section 8.06 Repayment to Company 42 Section 8.07 Reinstatement 43 Article 9 AMENDMENT, SUPPLEMENT AND WAIVER Section 9.01 Without Consent of Holders of Securities 43 Section 9.02 With Consent of Holders of Securities 45 Section 9.03 Compliance with Trust Indenture Act 46 Section 9.04 Revocation and Effect of Consents 47 Section 9.05 Notation on or Exchange of Securities 47 Section 9.06 Trustee to Sign Amendments, etc 47 Section 9.07 Effect of Supplemental Indenture 47 Article 10 GUARANTEES Section 10.01 Guarantee 48 Section 10.02 Limitation on Guarantor Liability 49 Section 10.03 Guarantors May Consolidate, etc., on Certain Terms 50 Section 10.04 Releases 50 Article 11 SATISFACTION AND DISCHARGE Section 11.01 Satisfaction and Discharge 51 Section 11.02 Application of Trust Money 53 Article 12 SECURITY Article 13 MISCELLANEOUS Section 13.01 Trust Indenture Act Controls 53 Section 13.02 Notices 53 Section 13.03 Communication by Holders of Securities with Other Holders of Securities 55 Section 13.04 Certificate and Opinion as to Conditions Precedent 55 Section 13.05 Statements Required in Certificate or Opinion 55 Section 13.06 Rules by Trustee and Agents 55 Section 13.07 No Personal Liability of Directors, Officers, Employees and Stockholders 56 Section 13.08 Governing Law 56 -iii- Table of Contents (continued) Page Section 13.09 No Adverse Interpretation of Other Agreements 56 Section 13.10 Successors 56 Section 13.11 Severability 56 Section 13.12 Counterpart Originals 56 Section 13.13 Table of Contents, Headings, etc 56 -iv- CROSS-REFERENCE TABLE* Trust Indenture Act Section Indenture Section 310(a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) (b) (c) N.A. 311(a) (b) (c) N.A. 312(a) (b) (c) 313(a) (b)(1) (b)(2) 7.06; 7.07 (c) 7.06; 13.02 (d) 314(a) 4.03; 4.04; 13.02 (b) N.A. (c)(1) (c)(2) (c)(3) N.A. (d) N.A. (e) (f) N.A. 315(a) (b) 7.05; 13.02 (c) (d) (e) 316(a) (last sentence) (a)(1)(A) (a)(1)(B) (a)(2) N.A. (b) (c) 317(a)(1) (a)(2) (b) 318(a) (b) N.A. (c) N.A. means not applicable * This Cross-Reference Table is not part of this Indenture INDENTURE dated as of [ ]
